No brief has been filed by the appellant, nor does any statement of facts accompany the record. The suit is a simple one on a plain, open contract for labor and material utilized in installing an elevator in the old Worth Building, Fort Worth, amounting in the aggregate to $1.160. The written contract was attached to and made a part of the petition. Appellee states that the appeal was for delay only, and asks for an affirmance of the judgment, with 10 per cent. damages. The law provides that Courts of Civil Appeals "shall, in their discretion include in said judgment or decree, such damages, not exceeding 10 per cent. of the amount of the original judgment, as the court may deem proper, and the judgment or decree of said courts rendered as contemplated in this article shall be final." Article 1627, as amended by Acts 1921, 37th Leg. c. 23, § 2. The circumstances indicate that the appeal was perfected for delay only, and the judgment will be affirmed, with 10 per cent. damages on $1,042.10, the amount of the original judgment.
 *Page 181